Swan, Associate Justice,
concurring in part and dissenting in part.
The Appellant, Jean Clifton Connor (“Connor”), was convicted of four counts in an information, which included first degree robbery and grand larceny. Because I believe the trial court committed plain error by ignoring a statutory requirement for a conviction of grand larceny, Appellant’s grand larceny conviction should be reversed.
I. FACTS AND PROCEDURAL HISTORY
At approximately noon on September 28, 2010, Danton Choute (“Choute”) was at his residence in the Hospital Ground area of St. Thomas preparing for a flight to Puerto Rico the same day, when he heard a knock at his door. At the door was Connor, whom Choute recognized as *302a young man that occasionally did maintenance chores on the property for Choute’s landlord. (J.A. at 47.) When Choute inquired of Connor as to what he wanted, Connor informed Choute that Choute’s landlord had sent him to do some work on the property. (Id at 47.) Because his landlord had not informed Choute, as was customary, that work would be done that day on his rental unit, Choute told Connor to wait at the door while Choute called his landlord to confirm Connor’s statement. (Id. at 48.)
As Choute attempted to locate his mobile phone, Connor entered the residence. (Id.) Choute vexingly demanded of Connor, “what you doing into my room [sic], who give you authorization to come in?” (.) Connor did not respond, but instead looked intently around Choute’s apartment. (Id. at 49.) Choute ordered Connor to immediately leave his apartment. When Connor failed to leave, Choute attempted to retrieve his mobile phone to call 911. (Id at 48.) At that moment, Connor observed an unopened box purportedly containing a new laptop computer on a nearby table that Choute had recently bought as a high-school graduation gift for his daughter in New York. (Id at 49.) Connor seized the computer and hastily exited Choute’s apartment (Id at 49.) Choute bellowed “man, where [are] you going,” and began to pursue Connor. (Id.) When Choute attempted to prevent Connor from removing his property, Conner brandished a handgun at Choute that was secreted inside the waist of Connor’s trouser. Choute describes the handgun as having a brown and black handle and small in size with a capacity to hold approximately six bullets. (Id at 50.) Upon seeing the handgun, Choute shouted for help while hoping that his neighbor, who was a police officer, would hear him. (Id.) Immediately after Connor left the premises, Choute dialed 911 for emergency police assistance. (Id at 51.)
Connor was subsequently arrested and charged in a six count Information with the following: Count One, First Degree Robbery, in violation of 14 V.I.C. §§ 1861 and 1862(2); Count Two, Using a Dangerous Weapon During the Commission of a First [Degree] Robbery in violation of 14 V.I.C. § 2251(a)(2)(B); Count Three, First Degree Assault-Larceny in violation of 14 V.I.C. § 295(3); Count Four, Using a Dangerous Weapon during the Commission of a First Degree Assault-Larceny in violation of 14 V.I.C. § 2251(a)(2)(B); Count Five, Grand *303Larceny in violation of 14 V.I.C. §§ 1081 & 1083(1); Count Six, Using a Dangerous Weapon during the commission of grand larceny.1
At trial, Choute testified extensively about the incident with Connor that led to the appropriation of his laptop. However, contrary to Choute’s testimony, Connor testified that he was working at his father’s restaurant, Jasha Bar and Grill, at Coki Point Beach in Estate Smith Bay on the date and at the time of the robbery. In contrast, the Prosecution introduced Connor’s statement to police in which Connor stated on September 28, 2010 that he was at Choute’s home with permission from the landlord to do some maintenance work on the premises, but that he had not stolen the computer.
The jury convicted Connor of Counts One, Two, Five, and Six of the Information. At sentencing, the trial court opined that Counts Five and Six merged with Counts One and Two, and did not impose separate sentences for Counts Five and Six. (J.A. at 190-91.) Connor was sentenced to seven and one-half years on both Counts I and II with both sentences to be served concurrently. (Id.) The trial court further ordered Connor to pay a fine of $10,000 which was suspended, and to pay restitution to Choute in the amount of $486.98. (Id at 191.) This timely appeal ensued.
II. ISSUES
Connor propounds the following issues on appeal:
A. The evidence presented at trial was insufficient to convict him of the offenses for which he was charged,
B. The final jury instructions were prejudicial to him for several reasons;
C. The charges were multiplicitous and, therefore, violated Connor’s Constitutional rights against double jeopardy;
D. Connor should have been granted a mistrial because of improper and prejudicial statements made by the prosecutor.
E. The jury verdict on grand larceny was defective
*304III. STANDARD OF REVIEW
We exercise plenary review over sufficiency of the evidence claims. Prince v. People, 57 V.I. 399, 413 (V.I. 2012); Stevens v. People, 52 V.I. 294, 304 (V.I. 2009). See United States v. Bornman, 559 F.3d 150, 152, 51 V.I. 1170 (3d Cir. 2009); United States v. Miller, 527 F.3d 54, 60 (3d Cir. 2008). “In exercising that review, we must interpret the evidence in the light most favorable to the government as the verdict winner, and do not weigh evidence or determine the credibility of witnesses in making our determination.” Id. (internal citations omitted). We engage in a harmless error analysis when determining whether improper prosecutor comments necessitate a new trial. Nicholas v. People, 56 V.I. 718, 748 (V.I. 2012); DeSilvia v. People, 55 V.I. 859, 874 (V.I. 2011); United States v. Gambone, 314 F.3d 163, 177 (3d Cir. 2003).
Jury instructions that were not objected to at trial are reviewed for plain error. See Elizee v. People, 54 V.I. 466, 475 (V.I. 2010). Similarly, where there was no objection to the jury form at trial, the standard of review is for plain error. See United States v. Arreola, 467 F.3d 1153, 1161-62 at n.2 (9th Cir. 2006) and Elick v. Ford Motor Co., 452 Fed. Appx. 161, 162 (3d Cir. 2011). A double jeopardy claim that has been raised for the first time on appeal is also reviewed for plain error. Miller, 527 F.3d at 60.
A reversal is justified under the plain error standard of review only after an appellant establishes: 1) that there is error, 2) that is plain, and 3) that affects substantial rights. Jackson-Flavius v. People, 57 V.I. 716, 721 (V.I. 2012); Galloway v. People, 57 V.I. 693, 699 (V.I. 2012); United States v. Fumo, 655 F.3d 288, 309 (3d Cir. 2011). Even where all three elements are satisfied, a court of review may exercise its discretion in noticing a forfeited error where the error “seriously affects the fairness, integrity, or public reputation of judicial proceedings.” Johnson v. United States, 520 U.S. 461, 466-67, 117 S. Ct. 1544, 137 L. Ed. 2d 718 (1997) (internal citations and quotation marks omitted).
IV. DISCUSSION
A. The Evidence Adduced at Trial was Sufficient to Convict
Because it may affect the outcome of other issues raised in determining whether the other errors alleged on appeal had a prejudicial effect on the outcome of the case, I will first address whether, as Connor alleges, the evidence obtained at trial was insufficient to convict him. The *305underpinning of Connor’s insufficiency of the evidence argument is his urging that this Court weigh in on Choute’s credibility and thereafter conclude that Choute was a confused eyewitness who misidentified Connor as the perpetrator of the crimes. (Br. of Appellant at 25.) Connor further urges us to afford much deference to his continued claims of innocence and his testimony that he was working at his father’s restaurant on Coki Point Beach in Estate Smith Bay, on the day and during the time of the crimes. (Id.) Connor simply ignores the fact that courts of review do not serve as usurpers of the role of the jury, that we do not engage in second-guessing the evidence presented at trial, and that we are not responsible for re-weighing the credibility of witnesses. United States v. Walker, 657 F.3d 160, 171 (3d Cir. 2011); United States v. Brodie, 403 F.3d 123, 134 (3d Cir. 2005); and Smith v. People, 51 V.I. 396, 401 (V.I. 2009). In reviewing sufficiency-of-the-evidence claims, we are limited to determining whether there is enough evidence from which a rational trier of fact could establish guilt beyond a reasonable doubt. Miller, 527 F.3d at 60.
Choute testified extensively concerning having witnessed Connor entering his residence and removing a new, unused laptop computer. Choute further testified that although he and Connor are not well acquainted, he is very familiar with Connor having seen him in the neighborhood for at least five years prior to the incident and having seen Connor on several occasions working on the same property on which Choute resides. Nonetheless, Connor challenges the reliability of Choute’s identification. Connor cites two cases in support of his contention that eyewitness testimony is inherently unreliable and should not be accorded much weight: Virgin Islands v. Petersen, 507 F.2d 898, 901, 11 V.I. 488 (3d Cir. 1975) and Neil v. Biggers, 409 U.S. 188, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972). However, those cases are unquestionably distinguishable from this case. In Petersen, the reliability of the eyewitness testimony was challenged because the witness’s view of the crime scene was obstructed by shrubbery, and the street where the crime occurred was not well lit. 507 F.2d at 900. Further, in that case, two of the witnesses made inconsistent identifications of the perpetrator. Id. The Biggers case concerned a victim who was raped in a dark room by her assailant. 409 U.S. at 194. The circumstances and facts in both Peterson and Biggers are not even remotely similar to the facts and circumstances in this case.
*306Those cases pertain to what the United States Supreme Court has coined as “a very substantial likelihood of irreparable misidentification.” Biggers, 409 U.S. at 198. Here, there was never an issue raised concerning Choute’s vision being obstructed during the crimes. The United States Court of Appeals for the Third Circuit (“Third Circuit”) opined that eyewitness testimony should be received with caution and scrutinized with care except “(1) if the witness had the opportunity to observe the accused; (2) if the witness is positive in his identification; (3) if the witness’ identification testimony is not weakened by prior failure to identify or by prior inconsistent identification; and (4) if, after cross-examination, his testimony remains positive and unqualified.” Petersen, 507 F.2d at 901 n.2 (internal citations omitted). Choute’s identification of Connor meets all these requirements. The trial record is devoid of any suggestion that Choute’s identification of Connor has been inconsistent. Choute’s identification of Connor as the perpetrator remained positive and unimpeached after cross examination by defense counsel. Importantly, Choute had considerable opportunity to observe Connor during the commission of the crimes. Choute was in his residence in an enclosed area and in proximity to the perpetrator during the commission of the crimes. The duration of the exchange between Connor and Choute was unquestionably sufficient for Choute to have secured a close observation of the perpetrator. The crimes occurred approximately at noon, and there was no evidence in the trial record that there was insufficient lighting for Choute to have seen Connor. Significantly, no evidence was presented that Connor wore a mask or head wear which concealed his identity, or that Choute’s ability to view Connor was impeded in any manner. It is noteworthy that Choute and Connor were not seeing each other for the first time during the robbery. Connor had frequented Choute’s neighborhood before the robbery, and Choute testified that he had on innumerable occasions observed Connor in the neighborhood socializing with other neighborhood residents. Accordingly, it is extremely unlikely and almost nil that Choute’s identification of Connor amounted to “a very substantial likelihood of irreparable misidentification.” Further buttressing Choute’s identification of Connor are that both stood a few feet from each other and that there is no evidence that any other person or sudden occurrence of anything distracted Choute’s attention away from Connor.
*307Despite Choute’s unimpeached identification of Connor, Connor asserts that his continued claims of innocence should be accorded more weight than Choute’s testimony. As I previously emphasized, this Court is not responsible for re-weighing the credibility of the witnesses. In interpreting the evidence in a light most favorable to the government, it is indisputable that a reasonable jury would find Choute a more credible witness than Connor. I re-emphasize that Choute’s testimony was never impeached or discredited. Connor, on the other hand, made several inconsistent statements concerning his whereabouts on the day and during the time of the crimes.
At trial, Connor testified that at the time that Choute was robbed of his laptop computer he was working at his father’s restaurant at Coki Point Beach, which is located several miles from Choute’s residence in Hospital Ground. However, the trial court admitted in evidence a statement Connor made to police the day he was arrested. In this statement, Connor declared that on the date and time of the crimes he was at the building where Choute resides to do some cleaning at the landlord’s request. (J.A. at 103-05.) In the same statement, Connor identified the building by its address, size, and color. (Id) Connor was unable to give a reason for these inconsistent statements that placed him at Coki Point Beach in Estate Smith Bay and that simultaneously placed him several miles away in the Hospital Ground area. Moreover, Connor failed to answer many of the prosecutor’s questions concerning the discrepancies in his statements. (Id) Connor’s inconsistent statements would obviously raise questions in the minds of reasonable jurors about Connor’s credibility prompting the jurors, in all likelihood, to reject Connor’s alibi as spurious.
In this case, the pivotal issue was whether the jury believed Connor or Choute. Based on the testimony and cross-examinations of both parties, it is very plausible for a reasonable trier of fact to find Choute a more credible witness than Connor. We have previously noted that “[t]he weight of the evidence is not determined by the number of witnesses who testify for either side, but by the quality of their testimony.” Dunlop v. People, S.Ct.Crim. No. 2008-0037, 2009 V.I. Supreme LEXIS 41 (V.I. Sept. 15, 2009) (quoting United States v. Handy, 454 F.2d 885, 888 (9th Cir. 1971)). Moreover, “[t]he testimony of one witness is sufficient to prove any fact. ... [a] conviction may be sustained on the testimony of a single witness or victim, even when other witnesses may testify to the contrary.” 29A Am.Jur.2d Evidence § 1363. Accordingly, considering *308Choute’s unimpeached testimony and the inconsistency in Connor’s statements regarding his exact whereabouts at the time of the crimes, the evidence was sufficient for a reasonable trier of fact to convict Connor of all crimes in the Information.
B. The Appellant was not Prejudiced by the Jury Instruction on Dangerous Weapon
Connor next asserts that the final instructions imparted to the jury were erroneous because the trial court instructed on deadly weapon as opposed to dangerous weapon. Importantly, Connor did not make any objections at trial to the jury instructions. After instructing the jury, the trial court asked counsel for both parties whether there were any objections to the instructions as given, to which both counsel replied “no”. (J.A. at 149.) Thus, our review of the jury instruction is limited to plain error. See Elizee, 54 V.I. at 475. To find plain error, it is necessary that to find 1) an error 2) that was plain and 3) that affects substantial rights. Beaupierre v. People of the Virgin Islands, 55 V.I. 623, 630 (V.I. 2011). See also United States v. Andrews, 681 F.3d 509, 517, 56 V.I. 1007 (3d Cir. 2012) After application of the plain error test, I do not find that the jury instruction prejudiced Connor.
Connor’s main contention with the jury instructions is that when instructing on the elements of 14 V.I.C. § 2251 the trial court defined a “deadly weapon” as opposed to a “dangerous” weapon. 14 V.I.C. § 2251 states in pertinent part that:
(a) Whoever —
(1) has, possesses, bears, transports, carries or has under his proximate control any instrument or weapon of the kind commonly known as ablackjack, billy, sand club, metal knuckles, bludgeon, switchblade knife or gravity knife or electric weapon or device; or
(2) with intent to use the same unlawfully against another, has, possesses, bears, transports, carries or has under his proximate control, a dagger, dirk, dangerous knife, razor, stiletto, or any other dangerous or deadly weapon shall
(B) if he has previously been convicted of a felony, or has, possesses, bears, transports, carries or has under his proximate control, any such weapon during the commission or attempted commission of a crime of *309violence (as defined in section 2253(d)(1) hereof) shall be fined $10,000 and imprisoned not more than fifteen (15) years, which penalty shall be in addition to the penalty provided for the commission of, or attempt to commit, the crime of violence.
(Emphasis added.) The trial court gave the following instruction:
A deadly weapon is an object that is used or may be used in such a manner that it is calculated to or likely to produce death or serious bodily harm. Whether an object is a deadly weapon depends on the essential character of the object and the manner in which it is used.
14 Virgin Islands Code 2251(a)(2) defines this term to include, but not be limited to, any dangerous or deadly weapon if possessed, bor[n]e, transported, or carried by, or had under the proximate control of, one who does so with intent to use the item unlawfully against another.
(J.A. at 159.) Connor further argues that the interchange of the word “deadly” for “dangerous” caused the jury to instead consider “deadly weapon” under 14 V.I.C. § 297, a statute which carries a higher penalty than § 2251. Connor argues that the interchange of the words deadly and dangerous caused Conner to be convicted using a lower standard. “To determine whether the Superior Court erred in its jury instructions, we must view the instructions as a whole to determine whether they were misleading or inadequate to guide the jury’s deliberations.” Christopher v. People, 57 V.I. 500, 513 (V.I. 2012). We have determined a number of times that the interchange of the words “dangerous” and “deadly” does not cause the jury instructions to be misleading, does not cause the jury to consider one statute over another, and is too insignificant to cause confusion to the jury. See id. at 511-13; see also Prince, 57 V.I. at 406-11. We rejected the contention that “deadly” and “dangerous” have widely different and significant meanings. Christopher, 57 V.I. at 513 (citing Prince, 57 V.I. at 409). We noted that “the substitution of the word ‘dangerous’ for ‘deadly’ creates a discrepancy too inconsequential to invalidate the final jury instructions, especially when the instructions are considered in their totality.... [and that] the interchangeable use of the terms “deadly” and “dangerous” is common when interpreting the use of a weapon in an assault charge.” Prince, 57 V.I. at 410-11. In fact, the statutory language of § 2251 includes both the terms “deadly” and “dangerous” in its text. Connor’s contention is indistinguishable from that of the *310defendants in Prince and Christopher, and thus the same reasoning applies. The trial court did not commit any error in including the “deadly” as opposed to “dangerous” in its final jury instruction.
C. The Charges were not Multiplicitous and did not Violate Connor’s Rights against Double Jeopardy
Connor contends that the prosecution impermissibly charged him with multiple crimes requiring the same set of elements emanating from the same offense. Essentially, Connor makes the argument that his Fifth Amendment right protecting him from double jeopardy was violated. The Fifth Amendment to the Constitution proscribes that no individual shall “be subject for the same offense to be twice put in jeopardy of life or limb.” U.S. CONST, amend. V. Inherently, the Double Jeopardy clause encompasses several protections: “It protects against a second prosecution for the same offense after acquittal. It protects against a second prosecution for the same offense after conviction. And it protects against multiple punishments for the same offense.” Schiro v. Farley, 510 U.S. 222, 230, 114 S. Ct. 783, 127 L. Ed. 2d 47 (1994) (internal citations omitted). Connor’s contention is undoubtedly based upon the latter safeguard.
In addressing the multiplicitous charging for the same offense, the standard test of propriety is embodied in Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306 (1932). The Blockburger test holds that if criminal charges have identical statutory elements or one is a lesser included offense of the other, subsequent prosecution is barred. Prosecution and sentencing for the same conduct under different criminal statutes is permitted if each statute requires proof of a fact which the other does not. Id. at 304. Many of the offenses for which Connor was convicted and sentenced require the same set of elements or involves a lesser included offense of another.
Connor’s contention on appeal is that first degree robbery under 14 V.I.C. § 1862(2) and possession of a dangerous weapon during the commission of a crime of violence under 14 V.I.C. § 2251(a)(2)(B) are charges that emanate from the same criminal conduct, and require proof of the same elements in violation of Blockburger. 14 V.I.C. § 1862(2) states in pertinent part that:
*311A person is guilty of robbery in the first degree when, in the course of the commission of the crime or of immediate flight therefrom, he or another perpetrator of the crime:

(2) 'Displays, uses or threatens the use of a dangerous weapon.

(Emphasis added). Similarly, 14 V.I.C. § 2251(a)(2)(B), as set forth above in this opinion establishes guilty for anyone who:
with intent to use the same unlawfully against another, has, possesses, bears, transports, carries or has under his proximate control, a dagger, dirk, dangerous knife, razor, stiletto, or any other dangerous or deadly weapon . . .
if he has previously been convicted of a felony, or has, possesses, bears, transports, carries or has under his proximate control, any such weapon during the commission or attempted commission of a crime of violence.
(Emphasis added). The crime of violence alleged under the latter statute is robbery. Accordingly, under both statutes the essential elements that the People are required to prove are that Connor committed a robbery in which he used or possessed a dangerous weapon, to wit a gun, in furtherance of the commission of the robbery. Importantly, the charges under the above statutes emanated from the same incident. Both sections are charged to criminalize Connor’s conduct in robbing Choute while using a gun. Although § 2251 goes into greater detail concerning what constitutes a dangerous weapon, it does not include any additional facts that must be proven to obtain a conviction than what is required for a conviction under § 1862, which is possession or use of a dangerous weapon in the furtherance of a robbery. Convicting Connor under both statutes for the same offense is contrary to the Blockburger test. Accordingly Connor’s conviction under these two statutes is violative of his constitutional rights, unless the Virgin Islands Legislature intended for the one occurrence to be punishable by both statutes.
Blockburger serves to protect an individual from receiving a greater punishment for an offense than what the legislature intended. Whalen v. United States, 445 U.S. 684, 691-92, 100 S. Ct. 1432, 63 L. Ed. 2d 715 (1980). Cumulative punishment under similar statutes for one offense does not violate the double jeopardy clause where the legislature *312authorizes such punishment. Missouri v. Hunter, 459 U.S. 359, 368, 103 S. Ct. 673, 74 L. Ed. 2d 535 (1983).
Hunter is analogous to this case in that the defendant appealed his convictions for first degree robbery and armed criminal activity which the defendant contended placed him in double jeopardy. Although both crimes contained some similar elements and punished the defendant for a single act, the United States Supreme Court found that there was no double jeopardy violation. The United States Supreme Court concluded that the Missouri legislature intended for an individual to be punished under both statutory provisions Id. In ruling that legislative intent precluded violation of double jeopardy, the Supreme Court held that:
The question of what punishments are constitutionally permissible is no different from the question of what punishment the Legislative Branch intended to be imposed. Where Congress intended, as it did here, to impose multiple punishments, imposition of such sentences does not violate the Constitution.
Id. (internal citations omitted) (emphasis added).
Whether the Virgin Islands legislature intended for the robbery statutes and § 2251 to provide multiple punishments for a single act is an issue that has already been addressed by the Third Circuit. In Government of the Virgin Islands v. Soto, 718 F.2d 72, 19 V.I. 642 (3d Cir. 1983), the defendant alleged that his convictions under 14 V.I.C. §§ 1862(2) and 2251 violated the Double Jeopardy Clause. The Third Circuit opined that the plain language of § 2251 clearly demonstrates the legislature’s intent to authorize cumulative punishment for one offense. Id. at 79. Indeed, after describing the penalty to be imposed upon a defendant found to be guilty of possession of a dangerous weapon during the commission of a crime of violence, 14 V.I.C. § 2251 expressly provides that the “penalty shall be in addition to the penalty provided for the commission of, or attempt to commit, the crime of violence.” (Emphasis added.) In promulgating this provision, it is obvious that the legislature was aware that a number of the crimes of violence punishable by § 2251(a)(2)(B) “were themselves categorized by use of a dangerous weapon.” Soto, 718 F.2d at 79. The Third Circuit discussed the range of robbery offenses, including the second degree provision in § 1863 under which Connor was convicted and concluded that all robbery offenses qualify as crimes of violence for purposes of the additional punishment under § 2251:
*313prior to 1977, clearly all robberies were “crimes of violence” for purposes of applying the weapons statute. Since the legislature did not strike “robbery” from the list of “crimes of violence” following the enactment of the present robbery provisions in 1977, there is no basis to assume the legislature modified its prior determination that section 2251 (a)(2)(B) applied to all robberies. Indeed, robbery was then, as it is now, defined in 14 V.I.C. § 1861, without reference to degrees.... In order to give effect to the continued presence of “robbery” in the list of “crimes of violence”, we conclude that section 2251(a)(2)(B) continues to authorize cumulative punishments when robbery, whatever the degree, is committed with a dangerous weapon.
718 F.2d at 78 (emphasis in original).
Accordingly, I need not conduct an extensive analysis to determine the legislative intent in the punishment under sections 2251 and 1863. “[Statutory interpretation begins with the language of the statute itself... and if the statutory language is unambiguous the plain meaning of the words is ordinarily regarded as conclusive.” Gov’t of the V.I. v. Knight, 989 F.2d 619, 633, 28 V.I. 249 (3d Cir. 1993). The legislature’s inclusion of language in 14 V.I.C. § 2251 that authorizes punishment under this statute in addition to the underlying crime of violence clearly manifests the legislative intent for this statute to provide an additional punishment. Since the assumption underlying the Blockburger test is that the legislature did not intend to punish one offense under two different statutory provisions, express legislative intent to the contrary serves as a bar to a finding of a Blockburger violation. Hunter, 459 U.S. at 366. Consequently, Connor’s argument that the conviction of both 14 V.I.C. §§ 2251 and 1863 violated the Double Jeopardy Clause is spurious.2
D. The Court did not abuse its discretion in denying a mistrial for the Prosecutor’s Comments
Connor’s next assertion on appeal is prompted by the trial court’s denial of his oral motion for a mistrial because of alleged improper *314comments by the prosecuting attorney. During his cross examination of Connor, the prosecutor asked: “Isn’t it true that your mother made a promise to Mr. Choute to pay for this computer? Are you aware of that?” Counsel for the defense immediate objected and motioned the trial court for a mistrial. The trial court sustained the objection, denied the motion for a mistrial, and directed the jury to disregard the question. Connor maintains, however, that a mistrial should have been granted because the prosecutor’s comments were so prejudicial that it affected the outcome of Connor’s trial. (Br. of Appellant at 22-23.) In fact, Connor contends that the comments were the sole reason that he was convicted at trial. (Id.) I summarily reject Connor’s assertion.
In determining whether a prosecutor’s comment is cause for a mistrial, we engage in a two-step analysis. “First, we must evaluate whether the statement was improper.” DeSilvia v. People of the Virgin Islands, 55 V.I. 859, 872 (V.I. 2011) (citing United States v. Rivas, 493 F.3d 131, 139 (3d Cir. 2007)). “Second, we must subject the prosecutorial misconduct to a harmless error review, even if the statements were properly objected to at trial.” United States v. Hasting, 461 U.S. 499, 509, 103 S. Ct. 1974, 76 L. Ed. 2d 96 (1983). In effect, we must determine whether the improper statement “so infected the trial with unfairness as to make the resulting conviction a denial of due process” as Connor claims it does. DeSilvia, 55 V.I. at 872 (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643, 94 S. Ct. 1868, 40 L. Ed. 2d 431 (1974)).
Connor asserts that the prosecutor’s question concerning an alleged agreement made with Connor’s mother and Choute was improper because it relies on evidence not introduced at trial. Generally such comments are improper because:
(1) such comments can convey the impression that evidence not presented to the jury, but known to the prosecutor, supports the charges against the defendant and can thus jeopardize the defendant’s right to be tried solely on the basis of the evidence presented to the jury; and
(2) the prosecutor’s opinion carries with it the imprimatur of the Government and may induce the jury to trust the Government’s judgment rather than its own view of the evidence.
Francis v. People, 56 V.I. 370, 387 (VI. 2012) (internal quotation marks omitted).
*315The prosecutor made reference to an alleged agreement that Connor’s mother made to reimburse Choute for the stolen laptop. The record before us is devoid of any such agreement being offered in evidence. Further, Connor’s mother did not testify at trial which would have afforded Connor the opportunity to cross-examine her concerning the alleged agreement. The prosecutor’s comment was of the kind that may induce the jury to make a determination based on evidence not presented before it. For instance, the jury may infer that even Connor’s mother knew of Connor’s guilt, otherwise she would not have offered to pay for the laptop. Accordingly, the prosecutor’s questions pertaining to Connor’s mother offering to reimburse Choute for the stolen laptop computer were improper.
Although improper, the comments made by the prosecutor did not likely influence the outcome of the trial, because of the overwhelming evidence presented at trial to convict Connor. As aforementioned, Connor robbed Choute during daytime hours and within the confines of a room in his apartment. Choute had prior familiarity with Connor after seeing him in Choute’s neighborhood for the past five years, and from work Connor had previously performed for Choute’s landlord on the same premises on which the crimes occurred. The possibility that Choute misidentified Connor as the perpetrator of the offense is highly remote or nil. Choute’s testimony was not impeached and remained consistent. On the contrary, the testimony given by Connor was highly suspect and inconsistent. Connor claimed that he was working at his father’s business on Coki Point Beach, which is miles away from where the incident occurred in the Hospital Ground area of St. Thomas. However, in statements he gave to the police when he was arrested, Connor claims to have been at Choute’s residence during the date and time of the incident by invitation of Choute’s landlord. In consideration of such condemning evidence offered at trial, it is a remote possibility that Connor would not have been convicted but for the prosecutor’s comment. “If our review of the record convinces us that the jury would have convicted the defendant even had it not been exposed to the allegedly improper prosecutorial comments, we must conclude that no actual prejudice accrued.” Gov’t of the V.I. v. Joseph, 770 F.2d 343, 350 (3d Cir. 1985). Accordingly, I find the trial court did not err in denying Connor a mistrial.
*316E. The Jury Verdict on Grand Larceny Violated Territorial Statutory Law
Connor next argues that his conviction for grand larceny should be reversed because the jury failed to ascertain and declare the value of the property stolen in the jury verdict. Connor asserts that the jury verdict is defective because it fails to conclusively convict him of taking property valued at $100 or more as required for a finding of grand larceny under 14 V.I.C. § 1083. Importantly, a determination of the value of the property stolen in jury verdicts for larceny convictions is mandated by 5 V.I.C. § 3636 which provides that:
When an information charges an offense against property by larceny, embezzlement, or obtaining by false pretenses, the jury, on conviction, shall ascertain and declare in the verdict the value of the property stolen, embezzled, or falsely obtained.
This Court has previously found plain error based on the failure of a trial court to apply “well-established” legal precedent in sentencing a defendant. See Brown v. People, 56 V.I. 695, 701-03 (V.I. 2012). In this case, the law directly mandating the jury to declare the value of the property stolen has been the law of the Virgin Islands since at least 1921. See 5 V.I.C. § 3636, historical note. 5 V.I.C. § 3636 leaves no discretion because it states that the jury “shall ascertain and declare in the verdict the value of the property stolen, embezzled, or falsely obtained.” See Shoy v. People of the Virgin Islands, 55 V.I. 919, 927 (V.I. 2011) noting that the use of the word “ ‘shall’ ” in statutory authority “normally serves to create an obligation impervious to judicial discretion”), citing Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 35, 118 S. Ct. 956, 140 L. Ed. 2d 62 (1998). Therefore, any verdict that omits such a pivotal and necessary element or provision is void ab initio and cannot be otherwise rectified. It is simply a deficient and void verdict. I will not condone a conviction based upon an explicit violation of law.
Additionally, this error is one of constitutional magnitude because the value of the property is directly correlated to the severity of the sentence. Further, it would not be unreasonable to assert that the wanton and callous disregard of a statute, which has been in effect in the Virgin Islands for over eighty years, is an error that “seriously affects the fairness, integrity, or public reputation of judicial proceedings.” Johnson, 520 U.S. at 466-67.
*317Although Connor did not object to the jury verdict at trial, the failure to follow statutory mandate presents clear error that warrants correction. See Harris v. State, 635 P.2d 1165, 1169 (Wyo. 1981). We have multitudinously declared that when the statutory language is clear, that is the end of the matter. Miller v. People, 54 V.I. 398, 403 (V.I. 2010); People v. Baxter, 49 V.I. 384, 388 (V.I. 2008); In re Adoption of Sherman, 49 V.I. 452, 456 (V.I. 2008). The legislature clearly directed the courts to elicit from the jury a statement of value of the property stolen when the jury renders its verdict. Courts must comply with the legislative mandate that the value of the property stolen shall be included on the jury verdict as part of the element of the verdict. See Munoz v. Maschner, 590 P.2d 1352, 1356 (Wyo. 1979).
Jury statements of the value of property stolen in their verdicts of theft related offenses are especially important when the degree of the sentence or crime is dependent upon the value of the property stolen. See Henson v. People, 166 Colo. 428, 444 P.2d 275, 277 (Colo. 1968) (holding that where value of the good was necessary for the higher grading of grand larceny, it is vital that there be some basis for the determination of value in the jury verdict rather than mere speculation). See also Harris, 635 P.2d at 1167 (holding that the statute was intended to require the “determination and declaration in the verdict of value of the goods by the jury only in those cases in which the grade of the offense depended upon value”). The legislative requirement that the determination of value in the jury verdict should not be dispensed with, as it was in this case, because the severity of the sentence is dependent on the value of the property. See People v. Tuhl, 211 Ill. App. 377, 378 (1918) and Buckles v. State, 622 P.2d 934, 935-36 (Wyo. 1981). Here, there was no admissible evidence in the record that established the value of the property stolen.
Under the Virgin Islands Code, larceny is divided into petit and grand larceny. Petit larceny does not require a specific value for the property illegally taken and carries a sentence of not more than 1 year imprisonment or a fine of not more than $200. See 14 V.I.C. § 1084. On the other hand, grand larceny requires that the value of the property taken be $100 or more and carries a sentence of not more than 10 years. 14 V.I.C. § 1083. Fundamentally, the value of the property unlawfully appropriated means the difference between a one year sentence and a ten year sentence. The United States Supreme Court has held that “[o]ther than the fact of a prior conviction, any fact that increases the penalty for *318a crime beyond the prescribed statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt” even if the statute refers to such fact as a sentencing factor. Apprendi v. New Jersey, 530 U.S. 466, 490-92, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000) (emphasis added). See also United States v. O’Brien, 560 U.S. 218, 130 S. Ct. 2169, 2174-75, 176 L. Ed. 2d 979 (2010) (all elements of a crime must be proven beyond a reasonable doubt to a jury, even if such factors are referenced as sentencing factors). The Supreme Court further declared that “[i]t is unconstitutional for a legislature to remove from the jury the assessment of facts that increase the prescribed range of penalties to which a criminal defendant is exposed. It is equally clear that such facts must be established by proof beyond a reasonable doubt.” Apprendi, 530 U.S. at 490 (quoting Jones v. United States, 526 U.S. 227, 252-53, 119 S. Ct. 1215, 143 L. Ed. 2d 311 (1999)).
Accordingly, since the jury verdict for grand larceny does not include the value of the property stolen, I would remand this case to the trial court with instructions to vacate the verdict of grand larceny.
V. CONCLUSION
For the reasons elucidated above, the defendant’s convictions on Counts One, Two, and Six of the Information should be affirmed. However, his conviction Count Five, grand larceny, should be vacated because, in violation of Connor’s substantial rights, the trial court failed to follow a legislative mandate and ensure that the jury verdict included the value of the property stolen.

 During trial, Count Four of the Information was dismissed by the trial court because the evidence failed to demonstrate that Connor “pointed a gun at Danton Choute” as Count Four alleges. (See J.A. at 189.)


 I do not address whether the lesser included offenses were violative of the Double Jeopardy Clause. Failure to raise this issue on appeal resulted in a waiver of any Double Jeopardy Clause violation. See Beazer East, Inc. v. Mead Corp., 525 F.3d 255, 263 (3d Cir. 2008) (“any issue that could have been but was not raised on appeal is waived”) (internal citation and quotation marks omitted). See also V.I.S.Ct.R. 22(m).